THE THIRTEENTH COURT OF APPEALS

                                   13-19-00103-CV


Cynthia Boyles, Individually as Wrongful Death Beneficiary of John Boyles, Deceased,
               and On Behalf of the Estate of John Boyles, Deceased
                                          v.
        Cardiology Associates of Corpus Christi and Scott W. McKinstry, M.D.


                                   On Appeal from the
                     214th District Court of Nueces County, Texas
                          Trial Cause No. 2018DCV-0772-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED and the cause

REMANDED to the trial court. The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

April 30, 2020